 



Exhibit 10.3
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
 
PURCHASE OPTION AGREEMENT
by and among
LEXICON PHARMACEUTICALS, INC.
SYMPHONY ICON HOLDINGS LLC
and
SYMPHONY ICON, INC.
 
Dated as of June 15, 2007

 
 

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
TABLE OF CONTENTS

                      Page  
Section 1.
  Grant of Purchase Option     2  
Section 2.
  Exercise of Purchase Option     3  
Section 3.
  Lexicon Representations, Warranties and Covenants     9  
Section 4.
  Holdings Representations, Warranties and Covenants     12  
Section 5.
  Symphony Icon Representations, Warranties and Covenants     15  
Section 6.
  Notice of Material Event     24  
Section 7.
  Assignment; Transfers; Legend     24  
Section 8.
  Costs and Expenses; Payments     25  
Section 9.
  Expiration; Termination of Agreement     26  
Section 10.
  Survival; Indemnification     27  
Section 11.
  No Petition     30  
Section 12.
  Third-Party Beneficiary     30  
Section 13.
  Notices     30  
Section 14.
  Governing Law; Consent to Jurisdiction and Service of Process     31  
Section 15.
  Waiver of Jury Trial     32  
Section 16.
  Entire Agreement     32  
Section 17.
  Amendment; Successors; Counterparts     32  
Section 18.
  Specific Performance     33  
Section 19.
  Severability     33  
Section 20.
  Tax Reporting     33  

i



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

                         
Annex A
  Certain Definitions        
Exhibit 1
  Purchase Exercise Notice        

ii 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
PURCHASE OPTION AGREEMENT
     This PURCHASE OPTION AGREEMENT (this “Agreement”) is entered into as of
June 15, 2007 (the “Closing Date”), by and among LEXICON PHARMACEUTICALS, INC.,
a Delaware corporation (“Lexicon”), SYMPHONY ICON HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), and SYMPHONY ICON, INC., a Delaware
corporation (“Symphony Icon”). Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in Annex A attached
hereto.
PRELIMINARY STATEMENT
     WHEREAS, Lexicon and Holdings have entered into a Technology License
Agreement pursuant to which Lexicon has granted Holdings an exclusive license
(the “License”) to the use of certain intellectual property related to the
Programs owned or controlled by Lexicon;
     WHEREAS, contemporaneously with the execution of this Agreement, Lexicon,
Holdings and Symphony Icon are entering into a Novated and Restated Technology
License Agreement, pursuant to which, among other things, Holdings will assign
by way of novation the License to Symphony Icon;
     WHEREAS, Lexicon and Holdings have entered into a Research and Development
Agreement pursuant to which Lexicon has agreed, among other things, to perform,
on behalf of Holdings, research and development of the Programs;
     WHEREAS, contemporaneously with the execution of this Agreement, Lexicon,
Holdings and Symphony Icon are entering into an Amended and Restated Research
and Development Agreement, pursuant to which, among other things, Holdings will
assign its rights and obligations under the Research and Development Agreement
to Symphony Icon;
     WHEREAS, contemporaneously with the execution of this Agreement, in order
to fund such research and development, institutional investors are committing to
invest $60,000,000 in Holdings (the “Financing”) in exchange for membership
interests in Holdings and for 7,650,622 shares of Lexicon Common Stock (the
“Shares”), to be initially issued to Holdings, and Holdings will agree to
contribute $45,000,000 of the proceeds of the Financing to Symphony Icon and pay
$15,000,000 of the proceeds of the Financing to Lexicon in return for 4,781,639
shares of Lexicon Common Stock (the “Direct Investment Shares”);
     WHEREAS, Holdings desires, in consideration for the remaining 2,868,983
shares of Lexicon Common Stock (the “Option Premium Shares”), to grant Lexicon
an option to purchase all of the Common Stock of Symphony Icon and any other
Equity Securities issued by Symphony Icon (together, the “Symphony Icon Equity
Securities”) owned, or hereinafter acquired, by Holdings on the terms described
in this Agreement;

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     WHEREAS, Lexicon, Holdings and Symphony Icon have entered into the Research
Cost Sharing, Payment and Extension Agreement in furtherance of the transactions
contemplated hereby and in the other Operative Documents; and
     WHEREAS, Symphony Icon and Holdings have determined that it is in each of
its best interest to perform and comply with certain agreements and covenants
relating to each of its ongoing operations contained in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:
          Section 1. Grant of Purchase Option.
               (a) Holdings hereby grants to Lexicon an exclusive option (the
“Purchase Option”) to purchase all, but not less than all, of the outstanding
Symphony Icon Equity Securities owned or hereinafter acquired by Holdings, in
accordance with the terms of this Agreement.
               (b) Symphony Icon hereby covenants and agrees that all Symphony
Icon Equity Securities issued by Symphony Icon at any time prior to the
expiration of the Term (including to Holdings, on, prior to, or after the date
hereof or to any other Person at any time whatsoever, in all cases prior to the
expiration of the Term) shall be subject to a purchase option on the same terms
as the Purchase Option (except as provided by the immediately following
sentence) and all of the other terms and conditions of this Agreement without
any additional action on the part of Lexicon or Holdings. Further, to the extent
Symphony Icon shall issue any Symphony Icon Equity Securities (including any
issuance in respect of a transfer of Symphony Icon Equity Securities by any
holder thereof, including Holdings) after the date hereof to any Person
(including Holdings) (any issuance of such Symphony Icon Equity Securities being
subject to the prior written consent of Lexicon as set forth in Sections 5(c)
and 7(b) hereof, as applicable), Symphony Icon hereby covenants and agrees that
it shall cause such Symphony Icon Equity Securities to be subject to the
Purchase Option without the payment of, or any obligation to pay, any additional
consideration in respect of such Symphony Icon Equity Securities by Lexicon,
Symphony Icon or any Symphony Icon Subsidiary to the Person(s) acquiring such
subsequently issued Symphony Icon Equity Securities, the Parties acknowledging
and agreeing that the sole consideration payable by Lexicon pursuant to this
Agreement for all of the outstanding Symphony Icon Equity Securities now or
hereinafter owned by any Person shall be the Purchase Price (as defined in
Section 2(b) hereof).
               (c) Lexicon’s right to exercise the Purchase Option granted
hereby is subject to the following conditions:
                    (i) The Purchase Option may only be exercised for the
purchase of all, and not less than all, of the Symphony Icon Equity Securities;

2



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (ii) The Purchase Option may only be exercised a single
time;
                    (iii) Except as expressly provided in Sections 1(c)(iv) and
(v), the Purchase Option may be exercised only during the period (the “Purchase
Option Period”) commencing on and including June 15, 2008 (the “Purchase Option
Commencement Date”) and ending on and including the earliest of (x) June 15,
2011 (the “Final Termination Date”), (y) the [**] (such [**], the “Funds
Termination Date”) immediately following the first date (each, a “Balance Sheet
Deficiency Date”) on which a notice of an impending Funds Termination Date (a
“Funds Termination Notice”) is delivered to Lexicon by Holdings or Symphony Icon
in accordance with Section 13 hereof, accompanied by an internally prepared,
unaudited, balance sheet of Symphony Icon (prepared in accordance with GAAP)
stating that the working capital of Symphony Icon is less than the Balance Sheet
Deficiency Threshold at such time (any such event, a “Balance Sheet
Deficiency”), and (z) the [**] immediately following the first date on which
Symphony Icon notifies Lexicon that all Programs have been discontinued pursuant
to Section 4.2(c) of the Amended and Restated Research and Development
Agreement;
                    (iv) In the event that Lexicon has agreed to share the costs
of additional research pursuant to Section 3 of the Research Cost Sharing,
Payment and Extension Agreement, the Purchase Option Period shall be determined
in accordance with the Research Cost Sharing, Payment and Extension Agreement
(for the avoidance of doubt, amounts transferred by Lexicon pursuant to the
Research Cost Sharing, Payment and Extension Agreement shall not be included in
any calculation of the Purchase Price hereunder); and
                    (v) In the event that Symphony Icon terminates the Amended
and Restated Research and Development Agreement pursuant to Section 17.2
thereof, Lexicon shall have [**] to notify Holdings of its exercise of the
Purchase Option under the terms of this Agreement. Such exercise of the Purchase
Option by Lexicon may occur prior to the Purchase Option Commencement Date (an
“Early Purchase Option Exercise”).
          Section 2. Exercise of Purchase Option.
               (a) Exercise Notice. Lexicon may exercise the Purchase Option
only by delivery of a notice in the form attached hereto as Exhibit 1 (the
“Purchase Option Exercise Notice”) during the Purchase Option Period. The
Purchase Option Exercise Notice shall be delivered on a Business Day to Holdings
and Symphony Icon and shall be irrevocable once delivered. The date on which the
Purchase Option Exercise Notice is first delivered to Holdings and Symphony Icon
is referred to as the “Purchase Option Exercise Date.” The Purchase Option
Exercise Notice shall contain (1) an estimated date for the settlement of the
Purchase Option (the “Purchase Option Closing”), which date shall be estimated
in accordance with this Section 2(a), (2) the Purchase Price, determined in
accordance with Section 2(b) hereof, and (3) if Lexicon

3



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
intends to pay part of the Purchase Price in Lexicon Common Stock, notice of
such intent, the number of shares to be transferred at such purchase price, the
valuation thereof and the percentage such portion bears to (A) the Purchase
Price, and (B) the total amount of Lexicon Common Stock then issued and
outstanding (which shall be no greater percentages than are permitted under
Section 2(c)). Such notice and election shall be irrevocable once delivered. If,
during the period following the delivery of the Purchase Option Exercise Notice,
[**]. All cash and cash equivalents on Symphony Icon’s balance sheet on the date
of the Purchase Option Closing (the “Purchase Option Closing Date”) will not be
transferred or distributed to Holdings and shall be retained by Symphony Icon or
Lexicon. The Purchase Option Closing Date shall be determined as follows:
                    (i) If Lexicon elects to pay the entire Purchase Price in
cash, the Purchase Option Closing Date shall be the date that is the later of:
(A) [**] following the Purchase Option Exercise Date; and (B) [**] following the
date that Lexicon receives all necessary Government Approvals related to its HSR
Filings; provided, however that unless Holdings receives from Lexicon an opinion
from nationally recognized anti-trust counsel (which opinion is acceptable in
form and substance to Holdings) to the effect that no HSR Filings are required,
Lexicon and Holdings shall make all necessary HSR Filings within [**] following
the Purchase Option Exercise Date and shall promptly and diligently pursue the
related regulatory process, including without limitation, responding to any
second request from the Federal Trade Commission or the Department of Justice,
as applicable; and provided, further, that (1) if there is no second request
from the Federal Trade Commission or the Department of Justice, as applicable,
with respect to Lexicon’s or Holdings’ HSR Filings, then in no event shall the
Purchase Option Closing Date be more than [**] following the Purchase Option
Exercise Date, and (2) if there is a second request from the Federal Trade
Commission or the Department of Justice, as applicable, with respect to
Lexicon’s or Holdings’ HSR Filings, then in no event shall the Purchase Option
Closing Date be more than [**] following the date upon which the later of
Lexicon or Holdings delivers documents pursuant to such second request. If
Lexicon shall fail to make such cash payment on the Purchase Option Closing Date
within the applicable time period set forth above, then in addition to any other
rights that Holdings shall have hereunder, this Agreement shall terminate and
Lexicon shall relinquish all rights hereunder to purchase the Symphony Icon
Equity Securities; or
                    (ii) If Lexicon elects to pay a portion of the Purchase
Price in Lexicon Common Stock (subject to the limitations set forth herein and
in the Registration Rights Agreement), the Purchase Option Closing Date shall be
the date that is the latest of:
                    (A) [**] following the Purchase Option Exercise Date;
                    (B) [**] following the Effective Registration Date of such
Lexicon Common Stock; provided, that Lexicon shall file the Registration
Statement contemplated by Section 3(b)(i) within (x) [**] after the

4



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Purchase Option Exercise Date if Lexicon is eligible to use Form S-3 under the
Securities Act (or any successor form), or (y) [**] after the Purchase Option
Exercise Date if Lexicon is not eligible to use Form S-3 under the Securities
Act (or any successor form); and
               (C) [**] following the date that Lexicon receives the necessary
Government Approvals related to its HSR Filings (if any) related to the exercise
of the Purchase Option; provided, however, that Lexicon and Holdings shall make
all necessary HSR Filings within [**] following the Purchase Option Exercise
Date and shall promptly and diligently pursue the related regulatory process
consistent with the provisos in clause (i) above;
provided, further, that Lexicon shall use commercially reasonable efforts to
have such Registration Statement declared effective by the SEC as promptly as
possible following the filing of the Registration Statement. Lexicon shall use
commercially reasonable efforts to maintain the effectiveness of any such
Registration Statement for a period of two (2) years following the SEC’s
declaration. Subject to the last sentence of this clause (a), in the event that
such Registration Statement is not declared effective within [**] of the
Purchase Option Exercise Date (such period, the “Declaration Period”), Lexicon
shall immediately pay the full Purchase Price in cash with such Purchase Price
determination based on the Purchase Price effective in the applicable year in
which such immediate cash payment is required to be made by Lexicon (in which
event the Purchase Option Closing Date shall be the date upon which such cash
payment is made by Lexicon). If Lexicon shall fail to make such immediate cash
payment, then in addition to any other rights or remedies that Holdings shall
have arising from such breach, this Agreement shall terminate and Lexicon shall
relinquish all rights hereunder to purchase the Symphony Icon Equity Securities.
The Declaration Period shall be extended for a reasonable period of time as
determined by the Symphony Icon Board in consultation with recognized securities
counsel in the event that any member of the Investor Group takes action with
respect to the Lexicon Common Stock that prevents the Registration Statement
from being declared effective during the Declaration Period.
               (b) Purchase Price Upon Option Exercise. Upon exercise of the
Purchase Option and as complete and full consideration for the sale to Lexicon
by Holdings of its Symphony Icon Equity Securities (and for the Symphony Icon
Equity Securities of any other Person), Lexicon shall pay the “Annual Price” set
forth on Schedule I hereto for the applicable year following the Closing Date in
which the Purchase Option Closing Date actually occurs, minus (i) the aggregate
amount of all Discontinuation Prices and other amounts paid by Lexicon directly
to Holdings or to Symphony Icon pursuant to Section 11(a) of the Amended and
Restated Research and Development Agreement and subsequently dividended or
otherwise distributed to Holdings (if any), and (ii) any amount paid by Lexicon
for the Symphony Icon Equity Securities of any other Person (the “Purchase
Price”). In the event of the Early Purchase Option Exercise, pursuant to
Section 1(c)(v) hereof, the “Purchase Price” shall be an amount equal to the
amount set forth on Schedule I applicable to [**], minus (A) the aggregate
amount of all Discontinuation Prices and other amounts paid by Lexicon

5



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
directly to Holdings or to Symphony Icon pursuant to Section 11(a) of the
Amended and Restated Research and Development Agreement and subsequently
dividended or otherwise distributed to Holdings (if any); and (B) any amount
paid by Lexicon for the Symphony Icon Equity Securities of any other Person.
               (c) Form of Payment. Subject to Sections 2(a) and 2(e), the
Purchase Price may be paid in cash or in a combination of cash and Lexicon
Common Stock, at the sole discretion of Lexicon; provided, that in no event may
the value of Lexicon Common Stock (determined in accordance with Section 2(e)
hereof) delivered in connection with the exercise of the Purchase Option
constitute more than either (x) 40% of the total consideration to be tendered
for payment of the Purchase Option Exercise Price, calculated using the Lexicon
Common Stock Valuation (as defined herein) procedure, or (y) 10% of all the
Lexicon Common Stock issued and outstanding immediately preceding the Purchase
Option Closing Date.
               (d) Surrender of Symphony Icon Equity Securities; Symphony Icon
Board. Subject to the terms and conditions of this Agreement, on the Purchase
Option Closing Date, Holdings shall surrender to Lexicon its certificates
representing its Symphony Icon Equity Securities, and shall convey good title to
such Symphony Icon Equity Securities, free from any Encumbrances and from any
and all restrictions that any sale, assignment or other transfer of such
Symphony Icon Equity Securities be consented to or approved by any Person. On or
prior to the Purchase Option Closing Date, Holdings shall remove all directors
serving on the Symphony Icon Board, other than the Lexicon Director (as defined
in Section 4(b)(iv) hereof), as of the Purchase Option Closing Date.
               (e) Valuation of Lexicon Stock. In the event that Lexicon elects
to pay part of the Purchase Price through the delivery to Holdings of Lexicon
Common Stock, the value per share thereof (the “Lexicon Common Stock Valuation”)
shall equal the average closing price of Lexicon Common Stock, as reported by
the NASDAQ Global Market, or other national exchange that is the primary
exchange on which Lexicon Common Stock is listed, for the [**]. If Lexicon
Common Stock is not traded on a national exchange or the NASDAQ Global Market,
then Lexicon shall be obligated to pay the Purchase Price solely in cash on the
Purchase Option Closing Date. Lexicon shall calculate the Lexicon Common Stock
Valuation in accordance with this Section 2(e), subject to review and
confirmation by Holdings.
               (f) Share Certificates. Any stock certificate(s) issued by
Lexicon for Lexicon Common Stock pursuant to this Section 2 may contain a legend
(the “33 Act Legend”) substantially as follows:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF

6



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
This legend shall be removed by Lexicon, subject to, and in accordance with, the
terms of Section 3(b)(iii) hereof.
               (g) Government Approvals. On or prior to the Purchase Option
Closing Date, each of Lexicon, Symphony Icon and Holdings shall have taken all
necessary action to cause all Governmental Approvals with respect to such Party
(including, without limitation, the preparing and filing of any pre-merger
notification and report forms required under the HSR Filings required to be in
effect in connection with the transactions contemplated by this Agreement to be
in effect; provided, however, that with respect to Government Approvals required
by a Governmental Authority other than the United States federal government and
its various branches and agencies, the Parties’ obligations under this
Section 2(f) shall be limited to causing to be in effect only those Government
Approvals, the failure of which to be in effect would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on any
of the Parties. Each of Symphony Icon and Lexicon shall pay its own costs
associated with taking such action. Symphony Icon shall pay any costs of
Holdings associated with obtaining Government Approvals required in connection
with the exercise of the Purchase Option. All other costs and expenses of
Holdings shall be paid by Holdings pursuant to Section 8(b) hereof, including
any costs arising from any error in Holdings’ initial valuation of its
investment in Symphony Icon.
               (h) Transfer of Title. Transfer of title to Lexicon of all of the
Symphony Icon Equity Securities shall be deemed to occur automatically on the
Purchase Option Closing Date, subject to the payment by Lexicon on such date of
the Purchase Price and its performance of its other obligations herein required
to be performed under Sections 2(e) and (f), and under the Registration Rights
Agreement, as applicable, on or prior to the Purchase Option Closing Date to the
reasonable satisfaction of Holdings, and thereafter Symphony Icon shall treat
Lexicon as the sole holder of all Symphony Icon Equity Securities,
notwithstanding any failure of Holdings to tender certificates representing such
shares to Lexicon in accordance with Section 2(d) hereof. After the Purchase
Option Closing Date, Holdings shall have no rights in connection with such
Symphony Icon Equity Securities other than the right to receive the Purchase
Price; provided, however, that nothing in this Section 2(g) shall affect the
survivability of any indemnification provision in this Agreement upon
termination of this Agreement.
               (i) Consents and Authorizations. On or prior to the Purchase
Option Closing Date, Lexicon shall have obtained all consents and authorizations
necessary from stockholders and/or its board of directors for the consummation
of the exercise and closing of the Purchase Option, as may be required under the
organizational

7



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
documents of Lexicon, any prior stockholders or board resolution, any stock
exchange or similar rules or any applicable law; provided, however, that with
respect to consents or authorizations required by a Governmental Authority other
than the United States federal government and its various branches and agencies,
the Parties’ obligations under this Section 2(h) shall be limited to obtaining
only those consents and authorizations, the failure of which to be obtained
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on any of the Parties.
          Section 2A. Change of Control; Put Option.
               (a) In the event that a Change of Control of Lexicon occurs,
Lexicon shall, and if and as applicable, cause the Surviving Entity to,
(i) subject to the terms of the Confidentiality Agreement and any
confidentiality agreement entered into in connection with a Change of Control,
provide notice to Holdings of a Change of Control no more than [**] after the
execution of a definitive agreement committing Lexicon to a Change of Control,
and in any event, no less than [**] prior to the closing of such Change of
Control transaction, (ii) subject to the terms of the Confidentiality Agreement
and any confidentiality agreement entered into in connection with a Change of
Control, use commercially reasonable efforts to provide Holdings reasonable
access to the senior executive officers who have responsibility for commercial
or research and development activities of the acquiror or the Surviving Entity,
as applicable, prior to the Change of Control to discuss in good faith and
reasonable detail the Surviving Entity’s ongoing operations, (iii) promptly
following any Change of Control, if Lexicon is not the Surviving Entity, the
Surviving Entity shall execute and deliver to Symphony Icon and Holdings
instruments, in form and substance reasonably acceptable to Symphony Icon and
Holdings, whereby the Surviving Entity expressly assumes all of the obligations
of Lexicon hereunder and under each other Operative Document to which Lexicon is
a party, (iv) promptly following any Change of Control, if Lexicon is not the
Surviving Entity, the Surviving Entity shall provide to Symphony Icon and
Holdings an opinion of nationally recognized outside counsel (in customary form
and subject to customary assumptions and qualifications) to the effect that
(A) the instruments referred to in clause (iii) above are valid and binding
obligations of such Surviving Entity, enforceable in accordance with their
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity,
and (B) such Change of Control does not violate any material term of the
Operative Documents, and (v) ensure that all material applications and filings
have been made to, and all material consents have been received from, the FDA,
and any applicable foreign equivalent thereof, necessary for the Surviving
Entity to satisfy all of its material obligations under the Operative Documents,
except to the extent that failure to make such applications or filings or
receive such consents would not reasonably be expected to have a material
adverse effect on the Programs or Symphony Icon’s rights under the Operative
Documents.

8



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
               (b) Holdings shall have an exclusive option (the “Change of
Control Put Option”) to put 100% of the Symphony Icon Equity Securities to the
Surviving Entity, which may be exercised if, following a Change of Control with
respect to Lexicon, [**] after Holdings has delivered written notice thereof to
such successor entity.
               (c) Holdings may exercise the Change of Control Put Option only
by delivery of written notice (the “Change of Control Put Option Exercise
Notice”) during the Purchase Option Period. The Change of Control Put Option
Exercise Notice shall be delivered on a Business Day to the Surviving Entity and
Symphony Icon, and shall thereafter be deemed for all purposes under the terms
of this Agreement to be a Purchase Option Exercise Notice by the Surviving
Entity (in accordance with the provisions of Section 2 hereof) as of the date
such notice is delivered (such date to be deemed for all purposes under the
terms of this Agreement as the Purchase Option Exercise Date). The Purchase
Price with respect to such an exercise of the Change of Control Put Option shall
be the Purchase Price otherwise applicable (under Section 2(b) hereof) to the
Purchase Option Closing Date selected by the Surviving Entity following the
Surviving Entity’s receipt of the Change of Control Put Option Exercise Notice.
In the event Holdings exercises the Change of Control Put Option and such sale
is consummated, Holdings shall have no further rights or claims against the
Surviving Entity in respect of such breach; provided, that notwithstanding the
foregoing, Holdings shall maintain and does not release any rights or claims
against the Surviving Entity that are unrelated to such breach, including rights
or claims whereby Holdings is otherwise entitled to reimbursement or
indemnification under any of the Operative Documents or any other document
delivered by the Surviving Entity in connection with such Change of Control.
          Section 3. Lexicon Representations, Warranties and Covenants.
               (a) As of the date hereof, Lexicon hereby represents and
warrants, and, except to the extent that any of the following representations
and warranties are limited to the date of this Agreement or otherwise limited,
on the Purchase Option Closing Date, shall be deemed to have represented and
warranted, to Holdings and Symphony Icon that:
                    (i) Organization. Lexicon is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
                    (ii) Authority and Validity. Lexicon has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Lexicon of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Lexicon, and no other
proceedings on the part of Lexicon are necessary to authorize this Agreement or
for Lexicon to perform its obligations under this Agreement. This Agreement
constitutes the lawful, valid and legally binding

9



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
obligation of Lexicon, enforceable in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
                    (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Lexicon, (B) as of the date of this Agreement, and
as of the Purchase Option Closing Date if Lexicon elects to pay part of the
Purchase Price through the delivery of Lexicon Common Stock (a “Partial Stock
Payment”), conflict with or violate any law or Governmental Order applicable to
Lexicon or any of its assets, properties or businesses, or (C) conflict with,
result in any breach of, constitute a default (or event that with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, or result in the
creation of any Encumbrance on any of the assets or properties of Lexicon,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Lexicon is a party except, in the case of clauses (B) and (C), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Lexicon.
                    (iv) Governmental Consents and Approvals. Other than any HSR
Filings which, if the Purchase Option is exercised by Lexicon and if such HSR
Filings are required pursuant to Section 2(a)(i) hereof, will be obtained on or
prior to the Purchase Option Closing Date, the execution, delivery and
performance of this Agreement by Lexicon do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Lexicon.
                    (v) Litigation. As of (A) the date of this Agreement, except
as disclosed in any Lexicon Public Filings available as of the date hereof, and
(B) the Purchase Option Closing Date if Lexicon elects to make a Partial Stock
Payment, there are no actions by or against Lexicon pending before any
Governmental Authority or, to the knowledge of Lexicon, threatened to be brought
by or before any Governmental Authority, that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Lexicon.
There are no pending or, to the knowledge of Lexicon, threatened actions, to
which Lexicon is a party (or is threatened to be named as a party) to set aside,
restrain, enjoin or prevent the execution, delivery or performance of this
Agreement or the Operative Documents or the consummation of the transactions
contemplated hereby or thereby by any party hereto or thereto. As of the date of
this Agreement, and as of the Purchase Option Closing Date if Lexicon elects to
make a

10



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Partial Stock Payment, Lexicon is not subject to any Governmental Order (nor, to
the knowledge of Lexicon, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Lexicon.
               (b) Lexicon hereby covenants and agrees with Holdings as follows:
                    (i) Immediately prior to the Purchase Option Closing Date,
Lexicon shall have sufficient amounts of cash and, if applicable, sufficient
authorized but unissued, freely transferable and nonassessable Lexicon Common
Stock available, to satisfy the portion of the Purchase Price to be paid in cash
or Lexicon Common Stock pursuant to Sections 2(b) and 2(c); provided, that if
the Purchase Option Closing Date does not occur within (A) [**] if no HSR
Filings are required or (B) [**] if HSR Filings are required, in each case
following the Purchase Option Exercise Date and pursuant to Section 2(a) hereof,
Lexicon shall provide Holdings with evidence of Lexicon’s wherewithal to pay, or
firm commitments from third parties with the wherewithal to pay, or other
guaranty of payment, in each case which is reasonably acceptable to Holdings,
for that portion of the Purchase Price to be paid in cash. In the event that
Lexicon elects to satisfy any portion of the Purchase Price in Lexicon Common
Stock (A) Lexicon shall have, not later than the Purchase Option Closing Date, a
Registration Statement declared effective by the Securities and Exchange
Commission for the resale of any such shares of Lexicon Common Stock to be
delivered in partial satisfaction of the Purchase Price, accompanied by evidence
reasonably acceptable to Holdings that such Lexicon Common Stock has been
approved for listing on the NASDAQ Global Market or such other national market
on which the Lexicon Common Stock is then listed, and (B) Lexicon shall deliver
to Holdings on or before the Purchase Option Closing Date, a legal opinion from
Lexicon’s general counsel, or such other counsel as Lexicon and Holdings shall
mutually agree, which opinion shall be, in form and substance, reasonably
acceptable to Holdings and shall contain, with respect to the Lexicon Common
Stock to be used as partial payment of the Purchase Price, substantially the
same opinions rendered by Lexicon’s in-house counsel in paragraphs 5, 7 and 8 of
the opinion delivered to Holdings on the Closing Date, along with customary
assumptions and limitations.
                    (ii) If Lexicon elects to satisfy any portion of the
Purchase Price in Lexicon Common Stock, Lexicon, on the Purchase Option Closing
Date, shall convey good and marketable title to such Lexicon Common Stock, free
from any Encumbrances and any and all other restrictions that any issuance,
sale, assignment or other transfer of such Lexicon Common Stock be consented to
or approved by any Person.
                    (iii) If the share certificates representing such Lexicon
Common Stock include the 33 Act Legend (as set forth in Section 2(f) hereof),
Lexicon shall, within [**] of receiving a request from Holdings or any
“Investor” (as defined in the Registration Rights Agreement), remove or cause to
be removed the 33 Act Legend

11



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
from such share certificates as Holdings or such Investor shall designate, so
long as (x) the Lexicon Common Stock represented by such share certificates has
been transferred to a third party in compliance with the registration
requirements of the Securities Act or an available exemption therefrom, and
(y) Lexicon receives a certification from Holdings, such Investor or a
securities broker designated by Holdings or such Investor to the effect that the
sale of such Lexicon Common Stock was made under a Registration Statement and
accompanied by the delivery of a current prospectus.
                    (iv) Upon the expiration of the Purchase Option or the
termination of this Agreement pursuant to Section 9 hereof, or as soon
thereafter as is practical, Lexicon shall (A) in accordance with and pursuant to
Sections 2.7 and 2.8 of the Novated and Restated Technology License Agreement,
deliver to Symphony Icon all Regulatory Files and Tangible Materials, and (B) in
accordance with and pursuant to Section 2.11 of the Novated and Restated
Technology License Agreement, provide and supply, or cause to be provided and
supplied, finished dosage form of Products.
                    (v) In the event that Lexicon exercises the Purchase Option,
then Lexicon shall maintain the separate corporate existence of Symphony Icon
for a minimum of one (1) year following such exercise, unless such maintenance
would have a Material Adverse Effect on Lexicon or any of its Affiliates.
          Section 4. Holdings Representations, Warranties and Covenants.
               (a) As of the date hereof, Holdings hereby represents and
warrants, and, except to the extent that any of the following representations
and warranties are limited to the date of this Agreement or otherwise limited,
on the Purchase Option Closing Date, shall be deemed to have represented and
warranted, to Lexicon and Symphony Icon that:
                    (i) Organization. Holdings is a limited liability company,
duly formed, validly existing and in good standing under the laws of the State
of Delaware.
                    (ii) Authority and Validity. Holdings has all requisite
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Holdings of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action required on the part of
Holdings, and no other proceedings on the part of Holdings are necessary to
authorize this Agreement or for Holdings to perform its obligations under this
Agreement. This Agreement constitutes the lawful, valid and legally binding
obligation of Holdings, enforceable in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.

12



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Holdings, (B) as of the date of this Agreement,
conflict with or violate any law or Governmental Order applicable to Holdings or
any of its assets, properties or businesses, or (C) as of the date of this
Agreement, conflict with, result in any breach of, constitute a default (or
event that with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of Holdings, pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which Holdings is a party except, in the case of clauses (B) and
(C), to the extent that such conflicts, breaches, defaults or other matters
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Holdings.
                    (iv) Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement by Holdings do not, and the
consummation of the transactions contemplated hereby do not and will not,
require any Governmental Approval which has not already been obtained, effected
or provided, except with respect to which the failure to so obtain, effect or
provide would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on Holdings.
                    (v) Litigation. As of the date of this Agreement, there are
no actions by or against Holdings pending before any Governmental Authority or,
to the knowledge of Holdings, threatened to be brought by or before any
Governmental Authority, that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Holdings. There are no pending
or, to the knowledge of Holdings, threatened actions to which Holdings is a
party (or is threatened to be named as a party) to set aside, restrain, enjoin
or prevent the execution, delivery or performance of this Agreement or the
Operative Documents or the consummation of the transactions contemplated hereby
or thereby by any party hereto or thereto. As of the date of this Agreement,
Holdings is not subject to any Governmental Order (nor, to the knowledge of
Holdings, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Holdings.
                    (vi) Stock Ownership. All of Symphony Icon’s issued and
outstanding Symphony Icon Equity Securities are owned beneficially and of record
by Holdings, free and clear of any and all encumbrances.
                    (vii) Interim Operations. Holdings was formed solely for the
purpose of engaging in the transactions contemplated by the Operative Documents,
has engaged in no other business activities and has conducted its operations
only as contemplated by the Operative Documents.

13



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (viii) Accredited Investor.
                    (A) Holdings is and will remain at all relevant times an
Accredited Investor.
                    (B) Holdings has relied completely on the advice of, or has
consulted with or has had the opportunity to consult with, its own personal tax,
investment, legal or other advisors and has not relied on Lexicon or any of its
Affiliates for advice related to any offer and sale of Lexicon Common Stock in
connection with the Purchase Option. Holdings has reviewed the Investment
Overview and is aware of the risks disclosed therein. Holdings acknowledges that
it has had a reasonable opportunity to conduct its own due diligence with
respect to the Products, the Programs, Symphony Icon, Lexicon and the
transactions contemplated by the Operative Documents.
                    (C) Holdings is able to bear the economic risk of such
investment for an indefinite period and to afford a complete loss thereof.
                    (D) Holdings agrees that the Lexicon Common Stock may not be
resold (A) without registration thereof under the Securities Act (unless an
exemption from such registration is available), or (B) in violation of any law.
                    (E) No person or entity acting on behalf of, or under the
authority of, Holdings is or will be entitled to any broker’s, finder’s, or
similar fees or commission payable by Lexicon or any of its Affiliates.
           (b) Holdings hereby covenants and agrees with Lexicon as follows:
                    (i) Contribution to Symphony Icon. On or prior to the Stock
Payment Date, Holdings shall, pursuant to the Subscription Agreement, contribute
proceeds from the Financing of $45,000,000 to Symphony Icon, Inc.
                    (ii) Payment to Lexicon. On or prior to the Share Date,
Holdings shall, pursuant to the Share Purchase Agreement, pay proceeds from the
Financing of $15,000,000 to Lexicon.
                    (iii) Encumbrance. Holdings will not, and will not permit
any of its Subsidiaries to, create, assume or suffer to exist any Encumbrance on
any of its Symphony Icon Equity Securities except with the prior written consent
of Lexicon.
                    (iv) Transfer and Amendment. Commencing upon the date hereof
and ending upon the earlier to occur of (x) the Purchase Option Closing Date,
(y) the unexercised expiration of the Purchase Option Period, and (z) the
termination of

14



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
this Agreement pursuant to Section 9 (such period, the “Term”), the manager of
Holdings shall not (A) transfer, or permit the transfer of, any Membership
Interest without the prior written consent of Lexicon or (B) amend, or permit
the amendment of, any provisions relating to the transfer of Membership
Interests, as set forth in Section 7.02 of the Holdings LLC Agreement, to the
extent such amendment would adversely affect Lexicon’s right of consent set
forth in Sections 7.02(b)(i) and 7.02(c) of the Holdings LLC Agreement.
                    (v) Symphony Icon Directors. During the Term, Holdings
agrees to vote all of its Symphony Icon Equity Securities (or to exercise its
right with respect to such Symphony Icon Equity Securities to consent to action
in writing without a meeting) in favor of, as applicable, the election, removal
and replacement of one director of the Symphony Icon Board, and any successor
thereto, designated by Lexicon (the “Lexicon Director”) as directed by Lexicon.
In furtherance and not in limitation of the foregoing, Holdings hereby grants to
Lexicon an irrevocable proxy, with respect to all Symphony Icon Equity
Securities now owned or hereafter acquired by Holdings, to vote such Symphony
Icon Equity Securities or to exercise the right to consent to action in writing
without a meeting with respect to such Symphony Icon Equity Securities, such
irrevocable proxy to be exercised solely for the limited purpose of electing,
removing and replacing the Lexicon Director in the event of the failure or
refusal of Holdings to elect, remove or replace such Lexicon Director, as
directed by Lexicon. Additionally, Holdings agrees, during the Term, to elect
two (2) independent directors (of the four (4) directors of Symphony Icon not
chosen by Holdings at the direction of Lexicon), and any successors thereto, as
shall be selected by mutual agreement of Lexicon and Holdings.
                    (vi) Symphony Icon Board. During the Term, Holdings shall
not vote any of its Symphony Icon Equity Securities (or exercise its rights with
respect to such Symphony Icon Equity Securities by written consent without a
meeting) to increase the size of the Symphony Icon Board to more than five
(5) members without the prior written consent of Lexicon.
                    (vii) Symphony Icon Charter. During the Term, Holdings shall
not approve or permit any amendment to Article IV, Paragraphs (1) and (3);
Article VI; Article VII; Article X; Article XI or Article XIII of the Symphony
Icon Charter without the prior written consent of Lexicon.
          Section 5. Symphony Icon Representations, Warranties and Covenants.
               (a) As of the date hereof, Symphony Icon hereby represents and
warrants, and, except to the extent that any of the following representations
and warranties are limited to the date of this Agreement or otherwise limited,
on the Purchase Option Closing Date, shall be deemed to have represented and
warranted, to Lexicon and Holdings that:

15



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (i) Organization. Symphony Icon is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
                    (ii) Authority and Validity. Symphony Icon has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Symphony Icon of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Symphony Icon, and no
other proceedings on the part of Symphony Icon are necessary to authorize this
Agreement or for Symphony Icon to perform its obligations under this Agreement.
This Agreement constitutes the lawful, valid and legally binding obligation of
Symphony Icon, enforceable in accordance with its terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.
                    (iii) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
(A) violate, conflict with or result in the breach of any provision of the
Organizational Documents of Symphony Icon, (B) conflict with or violate any law
or Governmental Order applicable to Symphony Icon or any of its assets,
properties or businesses, or (C) conflict with, result in any breach of,
constitute a default (or event that with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of Symphony Icon, pursuant to, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Symphony Icon is a party
except, in the case of clauses (B) and (C), to the extent that such conflicts,
breaches, defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Symphony Icon.
                    (iv) Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement by Symphony Icon do not, and the
consummation of the transactions contemplated hereby do not and will not,
require any Governmental Approval which has not already been obtained, effected
or provided, except with respect to which the failure to so obtain, effect or
provide would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on Symphony Icon.
                    (v) Litigation. There are no actions by or against Symphony
Icon pending before any Governmental Authority or, to the knowledge of Symphony
Icon, threatened to be brought by or before any Governmental Authority that
would, individually or in the aggregate, reasonably be expected to have a
Material

16



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Adverse Effect on Symphony Icon. There are no pending or, to the knowledge of
Symphony Icon, threatened actions to which Symphony Icon is a party (or is
threatened to be named as a party) to set aside, restrain, enjoin or prevent the
execution, delivery or performance of this Agreement or the Operative Documents
or the consummation of the transactions contemplated hereby or thereby by any
party hereto or thereto. Symphony Icon is not subject to any Governmental Order
(nor, to the knowledge of Symphony Icon, is there any such Governmental Order
threatened to be imposed by any Governmental Authority) that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Symphony Icon.
                    (vi) Capitalization. Holdings is the beneficial and record
owner of all issued and outstanding Symphony Icon Equity Securities. No shares
of Symphony Icon capital stock are held in treasury by Symphony Icon or any
Symphony Icon Subsidiary. All of the issued and outstanding Symphony Icon Equity
Securities (A) have been duly authorized and validly issued and are fully paid
and nonassessable, (B) were issued in compliance with all applicable state and
federal securities laws, and (C) were not issued in violation of any preemptive
rights or rights of first refusal. No preemptive rights or rights of first
refusal exist with respect to any Symphony Icon Equity Securities and no such
rights will arise by virtue of or in connection with the transactions
contemplated hereby (other than for the Purchase Option). Other than the
Purchase Option, there are no outstanding options, warrants, call rights,
commitments or agreements of any character to acquire any Symphony Icon Equity
Securities. There are no outstanding stock appreciation, phantom stock, profit
participation or other similar rights with respect to Symphony Icon. Symphony
Icon is not obligated to redeem or otherwise acquire any of its outstanding
Symphony Icon Equity Securities.
                    (vii) Interim Operations. Symphony Icon was formed solely
for the purpose of engaging in the transactions contemplated by the Operative
Documents, has engaged in no other business activities and has conducted its
operations only as contemplated by the Operative Documents.
                    (viii) Investment Company. Symphony Icon is not, and after
giving effect to the transactions contemplated by the Operative Documents will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
               (b) Symphony Icon covenants and agrees that:
                    (i) Symphony Icon will comply with all laws, ordinances or
governmental rules or regulations to which it is subject and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
Governmental Approvals necessary to the ownership of its properties or to the
conduct of its business, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other Governmental Approvals would

17



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Symphony Icon.
                    (ii) Symphony Icon will file (or cause to be filed) all
material tax returns required to be filed by it and pay all taxes shown to be
due and payable on such returns and all other taxes imposed on it or its assets
to the extent such taxes have become due and payable and before they have become
delinquent and shall pay all claims for which sums have become due and payable
that have or might become attached to the assets of Symphony Icon; provided,
that Symphony Icon need not file any such tax returns or pay any such tax or
claims if (A) the amount, applicability or validity thereof is contested by
Symphony Icon on a timely basis in good faith and in appropriate proceedings,
and Symphony Icon has established adequate reserves therefor in accordance with
GAAP on the books of Symphony Icon or (B) the failure to file such tax returns
or the nonpayment of such taxes and assessments, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect on
Symphony Icon.
                    (iii) Symphony Icon will at all times preserve and keep in
full force and effect its corporate existence.
                    (iv) Symphony Icon will keep complete, proper and separate
books of record and account, including a record of all costs and expenses
incurred, all charges made, all credits made and received, and all income
derived in connection with the operation of the business of Symphony Icon, all
in accordance with GAAP (which GAAP shall be conformed to those used by Lexicon
to the extent practicable), in each case to the extent necessary to enable
Symphony Icon to comply with the periodic reporting requirements of this
Agreement, and will promptly notify Lexicon if it adopts or changes any
accounting principle pursuant to a change in GAAP or applicable Law.
                    (v) Symphony Icon will perform and observe in all material
respects all of the terms and provisions of each Operative Document to be
performed or observed by it, maintain each such Operative Document to which it
is a party, promptly enforce in all material respects each such Operative
Document in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by Holdings or Lexicon and make to
each other party to each such Operative Document such demands and requests for
information and reports or for action as Symphony Icon is entitled to make under
such Operative Document.
                    (vi) Symphony Icon shall permit the representatives of
Holdings (including Holdings’ members and their respective representatives),
each Symphony Fund and Lexicon, at each of their own expense and upon reasonable
prior notice to Symphony Icon, to visit the principal executive office of
Symphony Icon, to discuss the affairs, finances and accounts of Symphony Icon
with Symphony Icon’s officers and (with the consent of Symphony Icon, which
consent will not be unreasonably

18



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
withheld) its Auditors, all at such reasonable times and as often as may be
reasonably requested in writing.
                    (vii) Symphony Icon shall permit each Symphony Fund, at its
own expense and upon reasonable prior notice to Symphony Icon, to inspect and
copy Symphony Icon’s books and records and inspect Symphony Icon’s properties at
reasonable times.
                    (viii) Symphony Icon shall allow Lexicon or its designated
representatives to have reasonable visitation and inspection rights with regard
to the Programs and materials, documents and other information relating thereto.
                    (ix) Symphony Icon shall permit each Symphony Fund to
consult with and advise the management of Symphony Icon on matters relating to
the research and development of the Programs in order to develop the Product in
accordance with the terms or provisions of the Amended and Restated Research and
Development Agreement.
                    (x) On the Purchase Option Closing Date, or as soon
thereafter as is practical, Symphony Icon shall deliver to Lexicon all
materials, documents, files and other information relating to the Programs (or,
where necessary, copies thereof).
                    (xi) During the Term, Lexicon shall have the right to
consent to any increase in the size of the Symphony Icon Board to more than five
(5) directors.
                    (xii) During the Term, Lexicon shall have the right to
designate, remove and replace one (1) director of the Symphony Icon Board,
including any successor thereto, as contemplated by Section 4(b)(iv).
                    (xiii) Symphony Icon shall indemnify the directors and
officers of Symphony Icon against liability incurred by reason of the fact that
such Person is or was a director or officer of Symphony Icon, as permitted by
Article VII of the Symphony Icon Charter and Section 9.01 of the Symphony Icon
By-laws, as set forth in, and on the terms of, the Indemnification Agreement and
the RRD Services Agreement, respectively.
                    (xiv) During the Term, Symphony Icon shall comply with, and
cause any Persons acting for it to comply with, the terms of the Investment
Policy with respect to the investment of any funds held by it.
                    (xv) On or prior to the Purchase Option Closing Date,
Symphony Icon shall pay for a non-cancelable clinical trial insurance policy and
a non-cancelable directors and officers liability insurance policy covering
claims made or reported for a period of six (6) years after the Purchase Option
Closing Date to provide

19



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
insurance coverage for events, acts or omissions occurring on or prior to the
Purchase Option Closing Date for all persons who were directors or officers of
Symphony Icon on or prior to the Purchase Option Closing Date.
               (c) Symphony Icon covenants and agrees that, until the expiration
of the Term, it shall not, and shall cause its Subsidiaries (if any) not to,
without Lexicon’s prior written consent (such consent, in the case of clause (x)
below, not to be unreasonably withheld):
                    (i) issue any Symphony Icon Equity Securities or any Equity
Securities of any Subsidiary thereof (other than any issuances of Equity
Securities by Symphony Icon made in accordance with Section 1(b) hereof to
Holdings so long as Symphony Icon is a wholly owned subsidiary of Holdings, or
by a Subsidiary of Symphony Icon to Symphony Icon or to another wholly owned
Subsidiary of Symphony Icon); provided, however, that in any event any such
Symphony Icon Equity Securities shall be issued subject to the Purchase Option;
                    (ii) redeem, repurchase or otherwise acquire, directly or
indirectly, any Symphony Icon Equity Securities or the Equity Securities of any
Subsidiary of Symphony Icon;
                    (iii) create, incur, assume or permit to exist (A) any
Encumbrance over or on any of its assets, other than (x) statutory liens or
(y) liens created in the ordinary course of Symphony Icon’s business securing
obligations valued at [**] in the aggregate principal amount at any one time
outstanding (unless the Development Committee shall authorize the existence of
ordinary course liens securing obligations valued at [**]), or (B) Debt other
than any Debt owing to parties not affiliated with Symphony Icon incurred
pursuant to the Operative Documents and the Development Budget (including
payables incurred in the ordinary course of business) (“Excepted Debt”);
provided, however, that the aggregate outstanding principal amount of all
Excepted Debt for borrowed money (including the amount of Debt secured by any
Encumbrances permitted pursuant to clause (A)) shall not exceed [**] at any
time;
                    (iv) declare or pay dividends or other distributions on any
Symphony Icon Equity Securities other than any dividend declared out of funds
released by the Development Committee pursuant to Section 8.1 of the Amended and
Restated Research and Development Agreement, from the proceeds of (x) the
exercise of a Discontinuation Option, or (y) a sale or license of a discontinued
Program to a third party, in each case in respect of which Symphony Icon shall
be entitled to pay (subject to the existence of lawfully available funds) a
dividend equal to the net amount (such net amount calculated as the gross
proceeds received less amounts required to be paid in respect of any and all
corporate taxes owed by Symphony Icon as a result of the receipt of such gross
amounts) of such Discontinuation Price or the amounts received from such third
party, as the case may be;

20



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (v) enter into any transaction of merger or consolidation,
or liquidate, wind up or dissolve itself, or convey, transfer, license, lease or
otherwise dispose of all, or a material portion of, its properties, assets or
business;
                    (vi) other than in respect of the Programs, engage in the
development of products for any other company or engage or participate in the
development of products or engage in any other material line of business;
                    (vii) other than entering into, and performing its
obligations under, the Operative Documents and participating in the Programs,
engage in any action that negates or is inconsistent with any rights of Lexicon
set forth herein;
                    (viii) (A) other than as contemplated by the RRD Services
Agreement and Section 6.2 of the Amended and Restated Research and Development
Agreement, hire, retain or contract for the services of, any employees until the
termination of such agreements, or (B) appoint, dismiss or change any RRD
Investment Personnel;
                    (ix) incur any financial commitments in respect of the
development of the Programs other than those set forth in the Development Plan
and the Development Budget, or those approved by the Development Committee and,
if so required by the terms of Paragraph 11 of the Development Committee
Charter, the Symphony Icon Board in accordance with the Operative Documents;
                    (x) other than any transaction contemplated by the Operative
Documents, enter into or engage in any Conflict Transactions without (x) if the
Symphony Icon Board shall have less than five (5) members, the prior approval of
all the members of the Symphony Icon Board, or (y) if the Board shall have five
(5) members, the prior approval of a majority of the Disinterested Directors of
the Symphony Icon Board; or
                    (xi) waive, alter, modify, amend or supplement in any manner
whatsoever any material terms and conditions of the RRD Services Agreement, the
Subscription Agreement, the Research Cost Sharing, Payment and Extension
Agreement, or Articles 4 and 6 of the Amended and Restated Research and
Development Agreement, except in compliance with the terms of the Operative
Documents.
               (d) Symphony Icon covenants and agrees to deliver, cause to be
delivered, and provide access thereto, to each other Party, each Symphony Fund,
and such Auditors as Lexicon may designate, so long as such Auditors shall
(x) be subject to confidentiality requirements at least as stringent as the
Confidentiality Agreement or (y) be the Lexicon Accounting Advisor retained
pursuant to an agreement which incorporates confidentiality provisions
substantially the same as the ones incorporated in the agreements in effect
between Lexicon and such Lexicon Accounting Advisor as of the Closing Date:

21



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
                    (i) upon request, copies of the then current Development
Plan for each quarter, on or before March 31, June 30, September 30, and
December 31 of each year;
                    (ii) upon request, copies of the then current Development
Budget for each quarter, including a report setting forth in reasonable detail
the projected expenditures by Symphony Icon pursuant to the Development Budget,
on or before March 31, June 30, September 30, and December 31 of each year;
                    (iii) prior to the close of each fiscal year, Symphony Icon
shall cause the Manager to seek to obtain from the Symphony Icon Auditors
schedules of certain financial information to be provided to Lexicon’s Auditors
in connection with the Symphony Icon Auditors’ audit of Symphony Icon. Within
[**] after the close of each fiscal year, Symphony Icon (or the Manager acting
on its behalf) will provide Lexicon’s Auditors with the Client Schedules. If the
Symphony Icon Auditors deliver the notice or listing of required Client
Schedules after the end of the fiscal year, Symphony Icon (or the Manager acting
on its behalf) will provide the completed Client Schedules to Lexicon’s Auditors
within [**] of such receipt. Following Lexicon’s Auditors’ review of the Client
Schedules, Symphony Icon (or the Manager acting on its behalf) will promptly
provide Lexicon’s Auditors with any reasonably requested back-up information
related to the Client Schedules.
                    (iv) prior to the close of each fiscal year, Lexicon’s Chief
Financial Officer, the Symphony Icon Auditors, Lexicon’s Auditors and Symphony
Icon (or the Manager acting on its behalf) shall agree to a completion schedule
that will include (A) the provision by Symphony Icon to Lexicon of the financial
information reasonably necessary for Lexicon to consolidate the financial
results of Symphony Icon and (B) the following financial statements, including
the related notes thereto, audited and certified by the Symphony Icon Auditors:
(1) a balance sheet of Symphony Icon as of the close of such fiscal year, (2) a
statement of net income for such fiscal year, and (3) a statement of cash flows
for such fiscal year. Such audited annual financial statements shall set forth
in comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP, and Symphony Icon (or the Manager
acting on its behalf) shall, to the extent that Symphony Icon (or the Manager
acting on its behalf), using commercially reasonable means, can procure such an
opinion, be accompanied by an opinion thereon of the Symphony Icon Auditors to
the effect that such financial statements present fairly, in all material
respects, the financial position of Symphony Icon and its results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
                    (v) within [**] following each calendar month and receipt
from Lexicon of its monthly invoice to Symphony Icon, current accrued monthly
vendor expenses and prepaid expenses, Symphony Icon (or the Manager acting on
its

22



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
behalf) will provide to Lexicon: (A) the unaudited balance sheet of Symphony
Icon for the previous calendar month; (B) the unaudited statement of net income
for such previous calendar month; (C) the trial balance schedule for such
previous calendar month; and (D) related account reconciliations for such
previous calendar month (collectively, “Unaudited Financial Information”);
                    (vi) within [**] following its filing, a copy of each income
tax return so filed by Symphony Icon with any foreign, federal, state or local
taxing authority (including all supporting schedules thereto);
                    (vii) any other documents, materials or other information
pertaining to the Programs or Symphony Icon as Lexicon may reasonably request,
including preliminary financial information and information and documentation of
internal controls and reporting;
                    (viii) promptly, and in any event within [**] of receipt
thereof, copies of any notice to Symphony Icon from any federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that would reasonably be expected to have a Material Adverse Effect
on Symphony Icon;
                    (ix) promptly upon receipt thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting Symphony Icon;
                    (x) promptly upon receipt thereof, copies of any other
notices, requests, reports, financial statements and other information and
documents received by Symphony Icon under or pursuant to any other Operative
Document, including, without limitation, any notices of breach or termination of
any subcontracts or licenses entered into or permitted pursuant to the Operative
Documents; and
                    (xi) with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of Symphony Icon or relating to the ability of Symphony
Icon to perform its obligations hereunder and under the Operative Documents as
from time to time may be reasonably requested by Lexicon and/or Holdings;
provided, that neither Symphony Icon, nor the Manager acting on behalf of
Symphony Icon, shall have any liability to Lexicon for the failure to deliver
financial documents or other materials hereunder, if such failure was caused by
a failure of Lexicon to provide, in a timely manner, data required to prepare
such financial documents or other materials to Symphony Lexicon in a timely
manner.
               (e) Symphony Icon will use commercially reasonable efforts, at
its own expense (as set forth in the Development Budget), to cooperate with
Lexicon in meeting Lexicon’s government compliance, disclosure, and financial
reporting

23



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
obligations, including without limitation under the Sarbanes-Oxley Act of 2002,
as amended, and any rules and regulations promulgated thereunder, and under FASB
Interpretation No. 46 (Revised). Without limiting the foregoing, Symphony Icon
further covenants, until the completion of all the reporting, accounting and
other obligations set forth therein with respect to the fiscal year in which
this Agreement shall terminate, expire and end, that (w) the principal executive
officer and the principal financial officer of Symphony Icon, or persons
performing similar functions, shall provide certifications to Lexicon
corresponding to those required with respect to public companies for which a
class of securities is registered under the Securities Exchange Act (“Public
Companies”) under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as
amended; (x) Symphony Icon shall maintain a system of disclosure controls and
internal controls (as defined under the Exchange Act) as required under the
Exchange Act for Public Companies; (y) Symphony Icon shall provide to Lexicon an
attestation report of the Symphony Icon Auditors with respect to Symphony Icon
management’s assessment of Symphony Icon’s internal controls as required under
the Exchange Act for Public Companies, if required by Lexicon’s Auditors in
connection with their audit of Lexicon; and (z) Symphony Icon will maintain, or
cause to have maintained, such sufficient evidentiary support for management’s
assessment of the effectiveness of Symphony Icon’s internal controls as required
under the Exchange Act for Public Companies.
          Section 6. Notice of Material Event. Each Party covenants and agrees
that, upon its acquiring Knowledge of (a) any breach by it of any
representation, warranty, covenant or any other term or condition of this
Agreement or (b) any other event or development, in each case that is, or is
reasonably expected to be, materially adverse to the other Party with respect to
any Program or the transactions contemplated hereby, such Party shall promptly
notify the other Party in writing within three (3) Business Days of acquiring
such Knowledge; provided, that the failure to provide such notice shall not
impair or otherwise be deemed a waiver of any rights any Party may have arising
from such breach, event or development and that notice under this Section 6
shall not be deemed an admission by the Party providing such notice of any
breach of any of the Operative Documents.
          Section 7. Assignment; Transfers; Legend.
               (a) Assignment by Lexicon and Symphony Icon. Neither Lexicon nor
Symphony Icon may assign, delegate, transfer, sell or otherwise dispose of
(collectively, “Transfer”), in whole or in part, any or all of their rights or
obligations hereunder to any Person (a “Transferee”) without the prior written
approval of each of the other Parties; provided, however, that Lexicon, without
the prior approval of each of the other Parties, acting in accordance with
Section 2A of this Agreement, may make such Transfer to any Person which
acquires all or substantially all of Lexicon’s assets or business (or assets or
business related to the Programs) or which is the surviving or resulting Person
in a merger, consolidation or other reorganization with Lexicon. In no event
shall such assignment alter the definition of “Lexicon Common Stock” except as a
result of the surviving or resulting “parent” entity in a merger being other
than Lexicon,

24



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
in which case any reference to Lexicon Common Stock shall be deemed to instead
reference the common stock, if any, of the surviving or resulting parent entity.
               (b) Assignment and Transfers by Holdings. Prior to the expiration
of the Term, Holdings may not Transfer, in whole or in part, any or all of its
Symphony Icon Equity Securities or any or all of its rights or obligations
hereunder to any Person (other than Lexicon) without the prior written consent
of Lexicon. In addition, any Transfer of Symphony Icon Equity Securities by
Holdings or any other Person to any Person other than Lexicon shall be
conditioned upon, and no effect shall be given to any such Transfer unless such
transferee shall agree in writing in form and substance satisfactory to Lexicon
to be bound by all of the terms and conditions hereunder, including the Purchase
Option, as if such transferee were originally designated as “Holdings”
hereunder.
               (c) Legend. Any certificates evidencing Symphony Icon Equity
Securities shall bear a legend in substantially the following form:
THE SECURITIES OF SYMPHONY ICON, INC., EVIDENCED HEREBY ARE SUBJECT TO AN
OPTION, HELD BY LEXICON PHARMACEUTICALS, INC., AS DESCRIBED IN A PURCHASE OPTION
AGREEMENT (THE “PURCHASE OPTION AGREEMENT”) DATED AS OF JUNE 15, 2007, BY AND
AMONG LEXICON PHARMACEUTICALS, INC. AND THE OTHER PARTIES THERETO, TO PURCHASE
SUCH SECURITIES AT A PURCHASE PRICE DETERMINED PURSUANT TO SECTION 2 OF THE
PURCHASE OPTION AGREEMENT, EXERCISABLE BY WRITTEN NOTICE AT ANY TIME DURING THE
PERIOD SET FORTH THEREIN. COPIES OF THE PURCHASE OPTION AGREEMENT ARE AVAILABLE
AT THE PRINCIPAL PLACE OF BUSINESS OF SYMPHONY ICON, INC. AT 7361 CALHOUN PLACE,
SUITE 325, ROCKVILLE, MARYLAND 20855, AND WILL BE FURNISHED TO THE HOLDER HEREOF
UPON WRITTEN REQUEST WITHOUT COST.
          Section 8. Costs and Expenses; Payments.
               (a) Symphony Icon Costs and Expenses. Symphony Icon shall pay any
of its ongoing legal expenses with respect to the transactions described in the
Operative Documents from the funds allocated for such purpose in the Development
Budget.

25



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
               (b) Costs and Expenses of the Purchase Option. Except as
otherwise specified in Section 2(f) hereof, each Party shall pay its own costs
and expenses incurred in connection with the exercise of the Purchase Option.
               (c) Payments to Holdings. Payment of the Purchase Price, plus any
costs and expenses payable by Symphony Icon under Section 2(f) hereof, shall be
made to the account of Holdings on the Purchase Option Closing Date no later
than 1:00 pm (New York time).
          Section 9. Expiration; Termination of Agreement.
               (a) Termination.
                    (i) This Agreement shall terminate upon the mutual written
consent of all of the Parties.
                    (ii) Each of Holdings and Symphony Icon may terminate this
Agreement at any time upon written notice to Lexicon if Lexicon is in material
default or breach of this Agreement or any other Operative Document that has
resulted in, or would reasonably be expected to result in, a material adverse
effect on the Programs or Symphony Icon’s or Holdings’ rights under the
Operative Documents, and such material default or breach continues unremedied
for a period of [**] after written notice thereof is delivered to Lexicon (or,
in the case of a breach of Section 2(b) of the Research Cost Sharing, Payment
and Extension Agreement, such breach continues unremedied for a period of five
(5) Business Days after written notice thereof is delivered to Lexicon (a
“Payment Breach”)). Except in the case of a Payment Breach, such cure period may
be extended if (i) Lexicon reasonably believes such breach can be cured within
[**] of Lexicon’s receipt of Holdings’ and/or Symphony Icon’s written notice of
such breach (and notifies Holdings and/or Symphony Icon, as applicable, in
writing of such belief and the basis for such belief), and (ii) Holdings and/or
Symphony Icon, as applicable, agree. If Lexicon fails to remedy the default or
breach within the applicable cure period, Symphony Icon and/or Holdings may by
final notice of termination to Lexicon terminate this Agreement. The rights of
Holdings and Symphony Icon under this section shall be in addition to the rights
under Secion 2A of this Agreement.
                    (iii) Subject to Sections 1(c)(v) and 2A hereof, which shall
survive termination of this Agreement under this Section 9(a)(iii), each of
Holdings and Symphony Icon may terminate this Agreement in the event that
Symphony Icon terminates the Amended and Restated Research and Development
Agreement in accordance with its terms.
                    (iv) In the event that this Agreement terminates, Symphony
Icon shall have the rights set forth in Sections 2(a) and 2(b) of the Research
Cost Sharing, Payment and Extension Agreement.

26



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          Section 10. Survival; Indemnification.
               (a) Survival of Representations and Warranties; Expiration of
Certain Covenants.
                    (i) The representations and warranties of the Parties
contained in this Agreement shall survive for a period of [**] from the making
of such representations, except for representations and warranties contained in
Sections 3(a)(i) and (ii), 4(a)(i) and (ii) and 5(a)(i) and (ii) hereof which
shall survive indefinitely. The liability of the Parties related to their
respective representations and warranties hereunder shall not be reduced by any
investigation made at any time by or on behalf of Holdings, Symphony Icon or
Lexicon, as applicable.
                    (ii) For the avoidance of doubt, the covenants and
agreements set forth in Sections 4(b), 5(b)(i), 5(b)(v), 5(b)(vii)-(ix),
5(b)(xi)-(xiv), 5(c), 5(d)(i), 5(d)(ii), 5(d)(viii)-(xi) and 9(a)(iv) shall,
upon the expiration of the Term, expire and end without any further obligation
by Symphony Icon or Holdings thereunder.
                    (iii) For the avoidance of doubt, the covenants and
agreements set forth in Sections 5(b)(ii)-(iv), 5(b)(vi), 5(b)(x),
5(d)(iii)-(vii) and 5(e) shall, upon the completion of all the reporting,
accounting and other obligations set forth therein with respect to the fiscal
year in which this Agreement shall terminate, expire and end without any further
obligation by Symphony Icon or Holdings thereunder.
               (b) Indemnification. To the greatest extent permitted by
applicable law, Lexicon shall indemnify and hold harmless Holdings and Symphony
Icon and Holdings shall indemnify and hold harmless Lexicon, and each of their
respective Affiliates, officers, directors, employees, agents, partners,
members, successors, assigns, representatives of, and each Person, if any
(including any officers, directors, employees, agents, partners, members of such
Person) who controls Holdings, Symphony Icon and Lexicon, as applicable, within
the meaning of the Securities Act or the Exchange Act, (each, an “Indemnified
Party”), from and against any and all actions, causes of action, suits, claims,
losses, costs, interest, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (hereinafter, a “Loss”),
incurred by any Indemnified Party to the extent resulting from, arising out of,
or relating to: (i) in the case of Lexicon being the Indemnifying Party, (A) any
breach of any representation or warranty made by Lexicon herein or in
Section 5.1 of the Novated and Restated Technology License Agreement, or (B) any
breach of any covenant, agreement or obligation of Lexicon contained herein, and
(ii) in the case of Holdings being the Indemnifying Party, (A) any breach of any
representation or warranty made by Holdings or Symphony Icon herein, or (B) any
breach of any covenant, agreement or obligation of Holdings or Symphony Icon
contained herein. To the extent that the foregoing undertaking by Lexicon or
Holdings may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable law.

27



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
               (c) Notice of Claims. Any Indemnified Party that proposes to
assert a right to be indemnified under this Section 10 shall notify Lexicon or
Holdings, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Section 10, or the incurrence or realization of any Loss
in respect of which a claim is to be made under this Section 10, of the
commencement of such Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission to so notify the applicable
Indemnifying Party promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Party from any liability
that it may have to such Indemnified Party under this Section 10 or otherwise,
except, as to such Indemnifying Party’s liability under this Section 10, to the
extent, but only to the extent, that such Indemnifying Party shall have been
prejudiced by such omission, or (y) any other indemnitor from liability that it
may have to any Indemnified Party under the Operative Documents.
               (d) Defense of Proceedings. In case any Indemnified Proceeding
shall be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 10(c), and
such Indemnifying Party shall be entitled to participate in, and provided such
Indemnified Proceeding involves a claim solely for money damages and does not
seek an injunction or other equitable relief against the Indemnified Party and
is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten
(10) Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:
                    (i) the employment of counsel by such Indemnified Party at
the expense of the applicable Indemnifying Party has been authorized in writing
by such Indemnifying Party;
                    (ii) such Indemnified Party shall have reasonably concluded
in its good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between the applicable
Indemnifying Party and such Indemnified Party in the conduct of the defense of
such Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims,

28



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
or causes of action available to such Indemnified Party (it being agreed that in
any case referred to in this clause (ii) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);
                    (iii) the applicable Indemnifying Party shall not have
employed counsel reasonably acceptable to the Indemnified Party, to assume the
defense of such Indemnified Proceeding within a reasonable time after notice of
the commencement thereof; provided, however, that (A) this clause (iii) shall
not be deemed to constitute a waiver of any conflict of interest that may arise
with respect to any such counsel, and (B) an Indemnified Party may not invoke
this clause (iii) if such Indemnified Party failed to timely object to such
counsel pursuant to the first paragraph of this Section 10(d) above (it being
agreed that in any case referred to in this clause (iii) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party); or
                    (iv) any counsel employed by the applicable Indemnifying
Party shall fail to timely commence or reasonably conduct the defense of such
Indemnified Proceeding and such failure has prejudiced (or is in immediate
danger of prejudicing) the outcome of such Indemnified Proceeding (it being
agreed that in any case referred to in this clause (iv) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party);
in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other Indemnified Parties in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes or action available to such
Indemnified Party.
               (e) Settlement. Without the prior written consent of such
Indemnified Party, such Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment in, any pending or threatened Indemnified
Proceeding, unless such settlement, compromise, consent or related judgment
(i) includes an unconditional release of such Indemnified Party from all
liability for Losses arising out of such claim, action, investigation, suit or
other legal proceeding, (ii) provides for the payment of money damages as the
sole relief for the claimant (whether at law or in equity), (iii) involves no
admission of fact

29



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
adverse to the Indemnified Party or finding or admission of any violation of law
or the rights of any Person by the Indemnified Party, and (iv) is not in the
nature of a criminal or regulatory action. No Indemnified Party shall settle or
compromise, or consent to the entry of any judgment in, any pending or
threatened Indemnified Proceeding (A) in respect of which any payment would
result hereunder or under any other Operative Document, (B) which includes an
injunction that will adversely affect any Indemnifying Party, (C) which involves
an admission of fact adverse to the Indemnifying Party or a finding or admission
of any violation of law or the rights of any Person by the Indemnifying Party,
or (D) which is in the nature of a criminal or regulatory action, without the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably conditioned, withheld or delayed.
          Section 11. No Petition. Each of Lexicon and Holdings covenants and
agrees that, prior to the date which is one year and one day after the
expiration of the Purchase Option Period, it will not institute or join in the
institution of any bankruptcy, insolvency, reorganization or similar proceeding
against Symphony Icon. The provisions of this Section 11 shall survive the
termination of this Agreement.
          Section 12. Third-Party Beneficiary. Each of the Parties agrees that
each Symphony Fund shall be a third-party beneficiary of this Agreement.
          Section 13. Notices. Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted to be given to
any Party shall be in writing addressed to the Party at its address set forth
below and shall be deemed given (i) when delivered to the Party personally,
(ii) if sent to the Party by facsimile transmission (promptly followed by a
hard-copy delivered in accordance with this Section 13), when the transmitting
Party obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving Party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail, when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:
          Lexicon:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Arthur T. Sands, M.D., Ph.D.
Facsimile: (281) 863-8095
          with copies to:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Jeffrey L. Wade
Facsimile: (281) 863-8010
and

30



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381-1160
Attn: Julia P. Gregory
Facsimile: (281) 863-8095
          Symphony Icon:
Symphony Icon, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Charles W. Finn, Ph.D.
Facsimile: (301) 762-6154
          Holdings:
Symphony Icon Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Facsimile: (301) 762-6154
          with copies to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
          Section 14. Governing Law; Consent to Jurisdiction and Service of
Process.
               (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York; except to the extent that
this

31



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Agreement pertains to the internal governance of Symphony Icon or Holdings, and
to such extent this Agreement shall be governed and construed in accordance with
the laws of the State of Delaware.
               (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court and Delaware State court or federal court of the United
States of America sitting in The City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the Parties agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Party may otherwise
have to bring any action or proceeding relating to this Agreement.
               (c) Each of the Parties irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or federal court. Each of the Parties
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each of the parties hereby consents to service of process by mail.
          Section 15. Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
          Section 16. Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the Parties with respect to the matters covered hereby and
supersedes all prior and contemporaneous agreements, correspondence, discussion,
and understanding with respect to such matters between the Parties, excluding
the Operative Documents.
          Section 17. Amendment; Successors; Counterparts.
               (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties.

32



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
               (b) Except as set forth in Section 12, nothing expressed or
implied herein is intended or shall be construed to confer upon or to give to
any Person, other than the Parties, any right, remedy or claim under or by
reason of this Agreement or of any term, covenant or condition hereof, and all
the terms, covenants, conditions, promises and agreements contained herein shall
be for the sole and exclusive benefit of the Parties and their successors and
permitted assigns.
               (c) This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed an original but all of which,
taken together, shall constitute one and the same Agreement.
          Section 18. Specific Performance. The Parties acknowledge that
irreparable damage would result if this Agreement were not specifically
enforced, and they therefore agree that the rights and obligations of the
Parties under this Agreement may be enforced by a decree of specific performance
issued by a court of competent jurisdiction. Such a remedy shall, however, not
be exclusive, and shall be in addition to any other remedies which any Party may
have under this Agreement or otherwise. The Parties further acknowledge and
agree that a decree of specific performance may not be an available remedy in
all circumstances.
          Section 19. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in a manner
materially adverse to either party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
          Section 20. Tax Reporting. The Parties acknowledge and agree that, for
all federal and state income tax purposes:
               (a) (i) Holdings shall be treated as the owner of all the Equity
Securities of Symphony Icon prior to the consummation of the Purchase Option;
(ii) the Purchase Option shall be treated as an option to acquire all the Equity
Securities of Symphony Icon; (iii) the Option Premium Shares shall be treated as
an option premium payable in respect of the grant of the Purchase Option; and
(iv) Symphony Icon shall be treated as the owner of all the Licensed
Intellectual Property and shall be entitled to all deductions claimed under
Section 174 of the Code in respect of the Licensed Intellectual Property to the
extent of the amounts funded by Symphony Icon (which, for the avoidance of
doubt, shall not preclude Lexicon from claiming deductions under Section 174 of
the Code to which Lexicon is otherwise entitled); and

33



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
               (b) No Party shall take any tax position inconsistent with any
position described in Section 20(a) above, except (i) in the event of a
“determination” (as defined in Section 1313 of the Code) to the contrary, or
(ii) in the event either of the Parties receives an opinion of counsel to the
effect that there is no reasonable basis in law for such a position or that a
tax return cannot be prepared based on such a position without being subject to
substantial understatement penalties; provided, however, that in the case of
Lexicon, such counsel shall be reasonably satisfactory to Holdings.
[SIGNATURES FOLLOW ON NEXT PAGE]

34



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

                  LEXICON PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
Name: Arthur T. Sands, M.D., Ph.D.    
 
      Title: President and Chief Executive Officer    
 
                SYMPHONY ICON HOLDINGS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Symphony GP, LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
Name: Mark Kessel    
 
      Title: Managing Member    
 
                SYMPHONY ICON, INC.    
 
           
 
  By:        
 
     
 
Name: Mark Kessel    
 
      Title: Chairman of the Board    

Signature page to Purchase Option Agreement

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
SCHEDULE I
PURCHASE PRICE TABLE

                  Year Following the           Yearly Price Closing Date   First
Date of Year   Last Date of Year   (in millions)
2nd Year
  June 15, 2008   June 14, 2009   $ 72  
3rd Year
  June 15, 2009   June 14, 2010   $ 81  
4th Year
  June 15, 2010   June 15, 2011   $ 90  

SCH-1



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
EXHIBIT 1
PURCHASE OPTION EXERCISE NOTICE
                    , 20__
Attention:                     
Ladies and Gentlemen:
     Reference is hereby made to that certain Purchase Option Agreement dated as
of June 15, 2007 (the “Purchase Option Agreement”), by and among Lexicon
Pharmaceuticals, Inc., a Delaware corporation (“Lexicon”), Symphony Icon
Holdings LLC, a Delaware limited liability company, and Symphony Icon, Inc., a
Delaware corporation. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Purchase Option
Agreement.
     Pursuant to Section 2(a) of the Purchase Option Agreement, Lexicon hereby
irrevocably notifies you that it hereby exercises the Purchase Option.
     Subject to the terms set forth therein, Lexicon hereby affirms the
representations and warranties set forth in Section 3(a) of the Purchase Option
Agreement, as of the date hereof.
     Lexicon estimates that the Purchase Option Closing Date will be
                    .
     The Purchase Price will be $                    , subject to adjustment if
the Purchase Option Closing Date occurs later than the estimated date set forth
above.
     [Lexicon intends to pay                     % of the Purchase Price in
Lexicon Common Stock. The number of shares to be transferred at such Purchase
Price will be                     , based on a per share valuation of
$                    . This represents                     % of the total amount
of Lexicon Common Stock issued and outstanding as of the Purchase Option Closing
Date.]

            Very truly yours,


LEXICON PHARMACEUTICALS, INC.
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
ANNEX A
CERTAIN DEFINITIONS
See attached.

A-1



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
CERTAIN DEFINITIONS
          “$” means United States dollars.
          “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq.
          “Activity” means:
               (a) in the case of goods or services procured from third party
vendors, the resources applied (and the costs incurred therefor) on one clinical
study or protocol under a single contract with a vendor, said contract
consisting of either a purchase order or a stand alone contract, if for a
one-time purchase, or a series of work orders under a master contract or master
services agreement, if for multiple purchases of similar goods or services from
the same vendor; and
               (b) in the case of internally provided goods or services, the
resources applied, allocated or reallocated (and the costs associated therewith)
under a single budgetary line item for any LG103 Program or any LG617 Program.
          “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B
of the Amended and Restated Research and Development Agreement.
          “Additional Party” has the meaning set forth in Section 14 of the
Confidentiality Agreement.
          “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Icon Equity Securities under the Purchase Option Agreement.
          “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Affected Member” has the meaning set forth in Section 26 of the
Investors LLC Agreement.
          “Affiliate” means, with respect to any Person (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any officer, director, general partner, member or trustee of such
Person, or (iii) any Person who is an officer, director, general partner, member
or trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
Person or entity, whether through the ownership of voting securities, by
contract or otherwise, or the power to elect at least 50% of the directors,
managers, general partners, or persons exercising similar authority with respect
to such Person or entities.
          “Amended and Restated Research and Development Agreement” means the
Amended and Restated Research and Development Agreement dated as of the Closing
Date, among Lexicon, Holdings and Symphony Icon.
          “Annual Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “Asset Value” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Auditors” means an independent certified public accounting firm of
recognized national standing.
          “Balance Sheet Deficiency” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Balance Sheet Deficiency Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Balance Sheet Deficiency Threshold” shall have the meaning set forth
in Section 3(b) of the Research Cost Sharing, Payment and Extension Agreement.
          “Bankruptcy Code” means the United States Bankruptcy Code.
          “Bankruptcy Event” means, with respect to a Person, the occurrence of
either of the following:
               (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person of all
or substantially all of its assets, or any similar action with respect to such
Person under any Law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty
(60) consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy Laws or other
similar Laws now or hereafter in effect; or
               (b) such Person shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
insolvency, reorganization, debt arrangement, dissolution or other similar Law
now or hereafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee (other than a trustee
under a deed of trust, indenture or similar instrument), custodian, sequestrator
(or other similar official) for, such Person or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall be adjudicated insolvent, or admit in writing its inability to pay its
debts generally as they become due, or, if a corporation or similar entity, its
board of directors shall vote to implement any of the foregoing.
          “BMS” means Bristol-Myers Squibb Company, a Delaware corporation.
          “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
          “Capital Contributions” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cash Available for Distribution” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Chair” has the meaning set forth in Paragraph 4 of Annex B to the
Amended and Restated Research and Development Agreement.
          “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from Lexicon for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of Lexicon, and (iii) acquisitions
of capital stock by or from any employee benefit plan or related trust:
          (a) the merger, reorganization or consolidation of Lexicon into or
with another corporation or legal entity in which Lexicon’s stockholders holding
the right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or
          (b) the sale of all or substantially all of Lexicon’s assets or
business.
          “Change of Control Put Option” has the meaning set forth in Section 2A
of the Purchase Option Agreement.
          “Change of Control Put Option Exercise Notice” has the meaning set
forth in Section 2A of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Class A Member” means a holder of a Class A Membership Interest.
          “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
          “Class B Member” means a holder of a Class B Membership Interest.
          “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
          “Class C Member” means a holder of a Class C Membership Interest.
          “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
          “Class D Member” means a holder of a Class D Membership Interest.
          “Class D Membership Interest” means a Class D Membership Interest in
Holdings.
          “Client Schedules” has the meaning set forth in Section 5(b) of the
RRD Services Agreement.
          “Clinical Trial Material” means Product and placebo for administration
to animals for pre-clinical testing or to humans for clinical testing, and
Product for non-clinical testing.
          “Closing Date” means June 15, 2007.
          “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with a Regulatory Authority relating to the manufacturing,
production and testing of drug products.
          “CNS Field” means the field of prevention, palliation, control or
treatment in humans of (a) depression, schizophrenia, bipolar disease, dementia,
anxiety, attention deficit hyperactivity disorder, anorexia nervosa and other
affective disorders, (b) Alzheimer’s disease and other cognitive disorders,
(c) Parkinson’s disease, amyotrophic lateral sclerosis and other
neurodegenerative disorders, (d) pain, (e) epilepsy, (f) insomnia, narcolepsy
and other sleep disorders, (g) substance abuse and (h) migraine.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Stock” means the common stock, par value $0.01 per share, of
Symphony Icon.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Company Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
          “Company Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Confidential Information” has the meaning set forth in Section 2 of
the Confidentiality Agreement.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of the Closing Date, among Symphony Icon, Holdings, Lexicon, SCP, SSP,
Investors, Symphony Capital and RRD, as such agreement may be amended or amended
and restated from time to time.
          “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Icon Charter.
          “Control” means, with respect to any material, information or
intellectual property right, that a Party owns or has a license to such item or
right, and has the ability to grant the other Party access, a license or a
sublicense (as applicable) in or to such item or right as provided in the
Operative Documents without violating the terms of any agreement or other
arrangement with any third party.
          “Cross Program Budget Component” has the meaning set forth in
Section 4.1 of the Amended and Restated Research and Development Agreement.
          “Debt” of any Person means, without duplication:
          (a) all indebtedness of such Person for borrowed money,
          (b) all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for 91 days or more from the later of
(A) the original due date of such portion and (B) the customary payment date in
the industry and relevant market for such portion),
          (c) all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments,
          (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (whether or not the rights and remedies of the seller or
lender under such agreement in an event of default are limited to repossession
or sale of such property),
          (e) all Capitalized Leases to which such Person is a party,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,
          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Securities of such Person,
          (h) the net amount of all financial obligations of such Person in
respect of Hedge Agreements,
          (i) the net amount of all other financial obligations of such Person
under any contract or other agreement to which such Person is a party,
          (j) all Debt of other Persons of the type described in clauses (a)
through (i) above guaranteed, directly or indirectly, in any manner by such
Person, or in effect guaranteed, directly or indirectly, by such Person through
an agreement (A) to pay or purchase such Debt or to advance or supply funds for
the payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Debt or to assure the holder of
such Debt against loss, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and
          (k) all Debt of the type described in clauses (a) through (i) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and contract rights) owned or held or used under lease or
license by such Person, even though such Person has not assumed or become liable
for payment of such Debt.
          “Development Budget” means the budget (comprised of the Program
Specific Budget Component and the Cross Program Budget Component) for the
implementation of the Development Plan (the initial form of which was agreed
upon by Lexicon and Symphony Icon as of the Closing Date and attached to the
Amended and Restated Research and Development Agreement as Annex C thereto), as
may be further developed and revised from time to time in accordance with the
Development Committee Charter and the Amended and Restated Research and
Development Agreement.
          “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
          “Development Committee Charter” has the meaning set forth in Article 3
of the Amended and Restated Research and Development Agreement.
          “Development Committee Member” has the meaning set forth in
Paragraph 1 of Annex B to the Amended and Restated Research and Development
Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Development Plan” means the development plan covering all the
Programs (the initial form of which was agreed upon by Lexicon and Symphony Icon
as of the Closing Date and attached to the Amended and Restated Research and
Development Agreement as Annex C thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.
          “Development Product” means a LG617 Product or a LG103 Product that is
administered in a clinical trial performed pursuant to the Development Plan.
          “Development Services” has the meaning set forth in Section 1(b) of
the RRD Services Agreement.
          “Development Subcontracting Agreement” means a Subcontracting
Agreement that is directly related to one or both of the Programs and is not a
Manufacturing Subcontracting Agreement.
          “Director(s)” means the Persons identified as such in the Preliminary
Statement of the Indemnification Agreement (including such Persons as may become
parties thereto after the date hereof).
          “Disclosing Party” has the meaning set forth in Section 4 of the
Confidentiality Agreement.
          “Discontinuation Option” has the meaning set forth in Section 11(a) of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Option Closing Date” means the date of expiration of
the Discontinuation Option pursuant to Section 11(a) of the Amended and Restated
Research and Development Agreement.
          “Discontinuation Price” has the meaning set forth in Section 11(a) of
the Amended and Restated Research and Development Agreement.
          “Discontinued Program” has the meaning set forth in Section 2.10 of
the Novated and Restated Technology License Agreement.
          “Disinterested Directors” has the meaning set forth in Article IX of
the Symphony Icon Charter.
          “Distribution” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Early Purchase Option Exercise” has the meaning set forth in
Section 1(c)(v) of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Effective Registration Date” has the meaning set forth in
Section 1(b) of the Registration Rights Agreement.
          “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
          “Equity Securities” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended.
          “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Existing Confidentiality Agreement” has the meaning set forth in
Section 2(a) of the Confidentiality Agreement.
          “Extension Funding” has the meaning set forth in Section 2 of the
Research Cost Sharing, Payment and Extension Agreement.
          “External Directors” means, at any time, up to two (2) Persons elected
to the Symphony Icon Board after the Closing Date (who shall be neither
employees of Symphony Capital nor of Lexicon) in accordance with the Symphony
Icon Charter, the Symphony Icon By-laws and Section 4(b)(v) of the Purchase
Option Agreement.
          “FDA” means the United States Food and Drug Administration or its
successor agency in the United States.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended
and Restated Research and Development Agreement.
          “Final Termination Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Financial Audits” has the meaning set forth in Section 6.7 of the
Amended and Restated Research and Development Agreement.
          “Financing” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Fiscal Year” has the meaning set forth in each Operative Document in
which it appears.
          “Form S-3” means the Registration Statement on Form S-3 as defined
under the Securities Act.
          “FTE” means the time and effort of one or more qualified scientists,
technicians, project managers, preclinical or clinical research personnel,
regulatory personnel, or patent professionals that is equivalent to [**]. The
percentage of a FTE billable by Lexicon to the Programs for one individual shall
be determined by dividing the number of hours worked directly by said individual
on one or more of the Programs, [**], by [**], with the further limitation that
one individual cannot account for more than one FTE over any annual period.
          “Funds Termination Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Funds Termination Notice” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hedge Agreement” means any interest rate swap, cap or collar
agreement, interest rate future or option contract, currency swap agreement,
currency future or option contract or other similar hedging agreement.
          “Holdings” means Symphony Icon Holdings LLC, a Delaware limited
liability company.
          “Holdings Claims” has the meaning set forth in Section 5.01 of the
Share Purchase Agreement.
          “Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Holdings dated as of the Closing Date.
          “HSR Filings” means the pre-merger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
          “Icon Relevant Infringement” means an infringement, misappropriation,
illegal use or misuse of the Licensed Patent Rights or other Licensed
Intellectual Property due to the manufacture, use, sale or importation of a
LG103 Product or a LG617 Product.
          “IND” means an Investigational New Drug Application, as described in
21 U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
          “Indemnification Agreement” means the Indemnification Agreement among
Symphony Icon and the Directors named therein, dated as of the Closing Date, as
such agreement may be amended or amended and restated from time to time.
          “Indemnified Party” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnified Proceeding” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnifying Party” has the meaning set forth in each Operative
Document in which it appears.
          “Initial Development Budget” means the initial development budget
prepared by representatives of Symphony Icon and Lexicon prior to the Closing
Date, and attached to the Amended and Restated Research and Development
Agreement as Annex C thereto.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Initial Development Plan” means the initial development plan prepared
by representatives of Symphony Icon and Lexicon prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
C thereto.
          “Initial Holdings LLC Agreement” means the Agreement of Limited
Liability Company of Holdings, dated April 30, 2007.
          “Initial Investors LLC Agreement” means the Agreement of Limited
Liability Company of Investors, dated April 30, 2007.
          “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Interest Certificate” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investment Overview” means the investment overview describing the
transactions entered into pursuant to the Operative Documents.
          “Investment Policy” has the meaning set forth in Section 1(a)(vi) of
the RRD Services Agreement.
          “Investors” means Symphony Icon Investors LLC.
          “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date.
          “IRS” means the U.S. Internal Revenue Service.
          “Key Personnel” means those Lexicon Personnel listed on Schedule 6.5
to the Amended and Restated Research and Development Agreement, as such schedule
may be updated from time to time by mutual agreement of the parties to the
Amended and Restated Research and Development Agreement.
          “Know-How” means any and all proprietary technology, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control pre-clinical and clinical data, and other
information and materials, whether or not patentable.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Knowledge” of Lexicon, Symphony Icon or Holdings, as the case may be,
means the actual (and not imputed) knowledge of the executive officers or
managing member of such Person without the duty of inquiry or investigation.
          “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
          “Lexicon” means Lexicon Pharmaceuticals, Inc., a Delaware corporation
(f/k/a Lexicon Genetics Incorporated).
          “Lexicon Accounting Advisor” means Ernst & Young LLP.
          “Lexicon Common Stock” means the common stock, par value $0.001 per
share, of Lexicon.
          “Lexicon Common Stock Valuation” has the meaning set forth in
Section 2(e) of the Purchase Option Agreement.
          “Lexicon Funding Notice” has the meaning set forth in Section 2(b) of
the Research Cost Sharing, Payment and Extension Agreement.
          “Lexicon Obligations” has the meaning set forth in Section 6.1(a) of
the Amended and Restated Research and Development Agreement.
          “Lexicon Payment Amount” has the meaning set forth in Paragraph 14 of
the Development Committee Charter.
          “Lexicon Personnel” has the meaning set forth in Section 8.4 of the
Amended and Restated Research and Development Agreement.
          “Lexicon Public Filings” means all publicly available filings made by
Lexicon with the SEC.
          “Lexicon Subcontractor” means a third party that has entered into a
Subcontracting Agreement with Lexicon.
          “LG103” means [**].
          “LG103 Product” means pharmaceutical compositions that Target LG103,
including pharmaceutical compositions comprising LX1031, LX1032 and/or backups.
          “LG103 Program” means the development, manufacture and/or use of any
LG103 Product.
          “LG617” means [**].

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “LG617 Product” means pharmaceutical compositions that Target LG617,
including pharmaceutical compositions comprising LX6171 and/or backups.
          “LG617 Program” means the development, manufacture and/or use of any
LG617 Product.
          “License” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Licensed Intellectual Property” means the Licensed Patent Rights and
the Licensed Know-How.
          “Licensed Know-How” means any and all Know-How that is [**].
          “Licensed Patent Rights” means:
          (a) [**];
          (b) [**]; and
          (c) [**].
          “Licensed Patent Rights” include [**].
          “Licensor” means Lexicon.
          “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
          “LLC Agreements” means the Initial Holdings LLC Agreement, the
Holdings LLC Agreement, the Initial Investors LLC Agreement and the Investors
LLC Agreement.
          “Loss” has the meaning set forth in each Operative Document in which
it appears.
          “LX1031” means [**].
          “LX1032” means [**].
          “LX6171” means [**].
          “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Management Services” has the meaning set forth in Section 1(a) of the
RRD Services Agreement.
          “Manager” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, RRD in its capacity as the provider of Management
Services on behalf of Symphony Icon pursuant to the RRD Services Agreement.
          “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
          “Manufacturing Subcontracting Agreement” means a Subcontracting
Agreement that is directly related to the manufacture of Product (including
procurement of components and development of improved manufacturing methods).
          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect on (i) the business, assets, property or condition
(financial or otherwise) of such Person or, (ii) its ability to comply with and
satisfy its respective agreements and obligations under the Operative Documents
or, (iii) the enforceability of the obligations of such Person under any of the
Operative Documents to which it is a party.
          “Medical Discontinuation Event” means [**].
          “Membership Interest” means (i) for each LLC Agreement in which it
appears, the meaning set forth in such LLC Agreement, and (ii) for each other
Operative Document in which it appears, the meaning set forth in the Holdings
LLC Agreement.
          “NASDAQ” means the Nasdaq Stock Market, Inc.
          “NDA” means a New Drug Application, as defined in the regulations
promulgated by the United States Food and Drug Administration, or any foreign
equivalent thereof.
          “Non-Lexicon Capital Transaction” means any (i) sale or other
disposition of all or part of the Symphony Icon Shares or all or substantially
all of the operating assets of Symphony Icon, to a Person other than Lexicon or
an Affiliate of Lexicon or (ii) distribution in kind of the Symphony Icon Shares
following the unexercised expiration or termination of the Purchase Option.
          “Novated and Restated Technology License Agreement” means the Novated
and Restated Technology License Agreement, dated as of the Closing Date, among
Lexicon, Symphony Icon and Holdings.
          “Operative Documents” means, collectively, the Indemnification
Agreement, the Holdings LLC Agreement, the Purchase Option Agreement, the Share
Purchase Agreement, the Registration Rights Agreement, the Subscription
Agreement,

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
the Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Research Cost Sharing, Payment and Extension Agreement, the Amended and
Restated Research and Development Agreement, the Confidentiality Agreement, and
each other certificate and agreement executed in connection with any of the
foregoing documents.
          “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
          “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii)
of the Purchase Option Agreement.
          “Party(ies)” means, for each Operative Document or other agreement in
which it appears, the parties to such Operative Document or other agreement, as
set forth therein. With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.
          “Payment Terms” has the meaning set forth in Section 8.2 of the
Amended and Restated Research and Development Agreement.
          “Percentage” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “Permitted Investments” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Permitted Lien” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Person” means any individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, association,
nominee or other entity.
          “Personnel” of a Party means such Party, its employees,
subcontractors, consultants, representatives and agents.
          “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or,
if such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
          “Product” means a LG617 Product and/or a LG103 Product.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Programs” means the LG617 Program and/or the LG103 Program.
          “Program Specific Budget Component” has the meaning set forth in
Section 4.1 of the Amended and Restated Research and Development Agreement.
          “Program-Specific Claim” means any claim in a patent or patent
application in the Licensed Patent Rights that is directed exclusively to
(i) the composition of matter, formulations or use of any Product or
(ii) methods of treating humans by inhibiting, agonizing, or otherwise
modulating (i.e., acting through) LG103 or LG617.
          “Program-Specific Patents” means any and all Licensed Patent Rights
that contain at least one Program-Specific Claim.
          “Protocol” means a written protocol that meets the substantive
requirements of Section 6 of the ICH Guideline for Good Clinical Practice as
adopted by the FDA, effective May 9, 1997, and is included within the
Development Plan or later modified or added to the Development Plan pursuant to
the Amended and Restated Research and Development Agreement.
          “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
          “Purchase Option” has the meaning set forth in Section 1(a) of the
Purchase Option Agreement.
          “Purchase Option Agreement” means the Purchase Option Agreement dated
as of the Closing Date, among Lexicon, Holdings and Symphony Icon.
          “Purchase Option Closing” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
          “Purchase Option Closing Date” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.
          “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Option Exercise Date” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.
          “Purchase Option Exercise Notice” has the meaning set forth in
Section 2(a) of the Purchase Option Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Purchase Option Period” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “QA Audits” has the meaning set forth in Section 6.6 of the Amended
and Restated Research and Development Agreement.
          “Registration Rights Agreement” means the Registration Rights
Agreement dated as of the Closing Date, between Lexicon and Holdings.
          “Registration Statement” has the meaning set forth in Section 1(b) of
the Registration Rights Agreement.
          “Regulatory Allocation” has the meaning set forth in Section 3.06 of
the Holdings LLC Agreement.
          “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
          “Regulatory Files” means any IND, NDA or any other filings filed with
any Regulatory Authority with respect to the Programs.
          “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
          “Research Cost Sharing, Payment and Extension Agreement” means the
Research Cost Sharing, Payment and Extension Agreement dated as of the Closing
Date, among Lexicon, Holdings and Symphony Icon.
          “Research and Development Agreement” means the Research and
Development Agreement dated as of the Closing Date, between Lexicon and
Holdings.
          “RRD” means RRD International, LLC, a Delaware limited liability
company.
          “RRD Indemnified Party” has the meaning set forth in Section 10(a) of
the RRD Services Agreement.
          “RRD Loss” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the
RRD Services Agreement.
          “RRD Services Agreement” means the RRD Services Agreement between
Symphony Icon and RRD, dated as of the Closing Date.
          “Schedule K-1” has the meaning set forth in Section 9.02(a) of the
Holdings LLC Agreement.
          “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex
B of the Amended and Restated Research and Development Agreement.
          “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
          “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
          “SEC” means the United States Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Selling Stockholder Questionnaire” has the meaning set forth in
Section 4(a) of the Registration Rights Agreement.
          “Share Closing” has the meaning set forth in Section 2.04 of the Share
Purchase Agreement.
          “Share Date” has the meaning set forth in Section 2.02 of the Share
Purchase Agreement.
          “Share Purchase Agreement” means the Share Purchase Agreement, dated
as of the Closing Date, between Lexicon and Holdings.
          “Shares” has the meaning set forth in Section 2.01 of the Share
Purchase Agreement.
          “Solvent” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “SSP” means Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Subcontracting Agreement” means (a) any written agreement between
Lexicon and a third party pursuant to which the third party performs any Lexicon
Obligations or (b) any work order, change order, purchase order or the like
entered into pursuant to Section 6.2(b) of the Amended and Restated Research and
Development Agreement.
          “Sublicense Obligations” has the meaning set forth in Section 3.2 of
the Novated and Restated Technology License Agreement.
          “Sublicensed Intellectual Property” has the meaning set forth in
Section 3.2 of the Novated and Restated Technology License Agreement.
          “Subscription Agreement” means the Subscription Agreement between
Symphony Icon and Holdings, dated as the Closing Date.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Surviving Entity” means the surviving legal entity which is surviving
entity to Lexicon after giving effect to a Change of Control.
          “Symphony Capital” means Symphony Capital LLC, a Delaware limited
liability company.
          “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Symphony Icon” means Symphony Icon, Inc., a Delaware corporation.
          “Symphony Icon Auditors” has the meaning set forth in Section 5(b) of
the RRD Services Agreement.
          “Symphony Icon Board” means the board of directors of Symphony Icon.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Symphony Icon By-laws” means the By-laws of Symphony Icon, as adopted
by resolution of the Symphony Icon Board on the Closing Date.
          “Symphony Icon Charter” means the Amended and Restated Certificate of
Incorporation of Symphony Icon, dated as of the Closing Date.
          “Symphony Icon Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
          “Symphony Icon Enhancements” means [**].
          “Symphony Icon Equity Securities” means the Common Stock and any other
stock or shares issued by Symphony Icon.
          “Symphony Icon Loss” has the meaning set forth in Section 10(b) of the
RRD Services Agreement.
          “Symphony Icon Shareholder” means any Person who owns any Symphony
Icon Shares.
          “Symphony Icon Shares” has the meaning set forth in Section 2.02 of
the Holdings LLC Agreement.
          “Tangible Materials” means [**].
          “Target” when used as a noun, means a human gene and the products
encoded by such gene, including, without limitation, (a) any partial or
full-length DNA sequence from such gene (including any mutant or polymorphic
forms thereof), (b) any RNA sequence (including any post-transcriptionally
modified variants thereof) encoded by any such gene, and/or (c) any peptide,
polypeptide or protein (including any post-translationally modified variants
thereof) encoded by any such gene; and when used as a verb, means to inhibit,
agonize, or otherwise modulate (i.e., act through) any of the foregoing, as
applicable.
          “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings
LLC Agreement.
          “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between Lexicon and Holdings.
          “Term” has the meaning set forth in Section 4(b)(iv) of the Purchase
Option Agreement, unless otherwise stated in the applicable Operative Document.
          “Territory” means the world.

 



--------------------------------------------------------------------------------



 



Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
          “Third Party IP” has the meaning set forth in Section 2.9 of the
Novated and Restated Technology License Agreement.
          “Third Party Licensor” means a third party from which Lexicon has
received a license or sublicense to Licensed Intellectual Property.
          “Transfer” has for each Operative Document in which it appears the
meaning set forth in such Operative Document.
          “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
          “Treasury Regulations” means the rules, regulations and orders, and
interpretations thereof, adopted by the IRS under the Code, as in effect from
time to time.
          “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 